ORIGINAL                                             04/14/2020


             IN THE SUPREME COURT OF THE STATE OF MONT                                   Case Number: PR 20-0004


                                          PR 20-0004
                                                                                     LE
                                                                                APR 1 4 2020
                                                                             Bowen Greenwood
 IN RE PETITION OF DAVID GORDON FOR                                        Clerk of Supreme Court
                                                                              Smelt Mnntana
 REINSTATEMENT TO ACTIVE STATUS IN                                     0R D
 THE BAR OF MONTANA


          David Gordon has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Gordon voluntarily chose inactive status in April 2016, and was
suspended for nonpayment of dues in June 2017. Therefore, given the circumstances and
length oftime since Gordon has been on active status,
          IT IS HEREBY ORDERED that Petitioner shall submit to an investigation by the
Commission on Character and Fitness. Petitioner shall comply with the character and
fitness process and timely produce information and documentation as requested by the
Commission. The Commission will investigate Petitioner's character and fitness in
accordance with the Rules ofProcedure ofthe Commission on Character and Fitness. The
Commission may, in its discretion, conduct a limited investigation. The Commission will
advise the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw, and a decision pursuant to Section 5(c)(6) ofthe Rules
of Procedure ofthe Commission on Character and Fitness. Ifthe Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
          IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this I L\ day of April, 2020.




                                                                 Justices




                                            2